Citation Nr: 1129321	
Decision Date: 08/09/11    Archive Date: 08/16/11

DOCKET NO.  05-39 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic back pain, status post lumbar fusion.

2.  Entitlement to service connection for a skin rash of the lower extremities, to include as a result of exposure to Agent Orange. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1959 to February 1961 and from April 1961 to November 1975, including service in the Republic of Vietnam from August 1966 to August 1967.  In this regard, the Board notes that the character of discharge for the Veteran's periods of service from March 1959 to February 1961, April 1961 to May 1963, and May 1963 to March 1969 was honorable.  Significantly, however, the character of the Veteran's discharge for his period of service from March 1969 to November 1975 was "under other than honorable conditions."  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the above claims.  When this claim was initially before the Board in May 2009, it was remanded for further development.  

At the outset, the Board notes that, as discussed in more detail below, in November 2010 (i.e., after the Board's May 2009 remand), a previously misplaced claims folder was associated with the Veteran's claims file.  Significantly, this newly associated claims folder reveals that, in a March 1976 rating decision, the RO denied entitlement to service connection for spondylolysis on the grounds that the Veteran's low back pain began during a period of service from which he had received an "other than honorable discharge" and which had been found by VA to be under "dishonorable" conditions; namely, his period of service from April 1961 to November 1975.  Moreover, the Board notes that the Veteran appealed the RO's March 1976 decision to the Board which, in a September 1976 decision, determined that insofar as the Veteran's period of service from April 1961 to November 1975 was terminated under dishonorable conditions, the Veteran was not entitled to VA benefits based upon this period of service.  In light of the foregoing, the Veteran's claim of entitlement to service connection for chronic back pain, status post lumbar fusion, has been recharacterized as a petition to reopen a claim of entitlement to service connection for chronic back pain, status post lumbar fusion.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. § 20.1105 (2010).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  For the reasons set forth below, the Board finds that additional development is required in this case.  Specifically, on remand, the Veteran should be issued a Supplemental Statement of the Case contemplating all pertinent evidence associated with the claims file since March 2010.  

Since the most recent supplemental statement of the case was issued in March 2010, an additional claims folder including pertinent records was located and associated with the Veteran's claims file.  Specifically, the newly obtained claims folder includes a March 1976 rating decision denying entitlement to service connection for spondylolysis; the Veteran's March 1976 notice of disagreement to the March 1976 decision; an April 1976 statement of the case; a September 1976 Board decision in which it was determined that the Veteran was not entitled to VA benefits based upon his service from April 1961 to November 1975 because such service was terminated under dishonorable conditions; an August 1986 back treatment record from Dr. C. Chandra; a March 1987 determination that the Veteran's discharge in November 1975 was under conditions that constituted a bar to the payment of VA benefits; a June 2004 letter from the National Personnel Records Center (NPRC); and an August 2004 administrative decision in which it was determined that the Veteran is entitled to health care under Chapter 17.  The Veteran did not waive RO consideration of this evidence, and as such, a remand is required in this case.  See 38 C.F.R. § 20.1304(c) (2010).

Accordingly, the case is REMANDED for the following action:

Readjudicate the Veteran's claims of entitlement to service connection for a skin rash of the lower extremities, to include as a result of exposure to Agent Orange, and whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic back pain, status post lumbar fusion, with consideration of all evidence received since March 2010 to include the additional/original claims folder that has been located.  If the benefits sought on appeal remain denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


